PER CURIAM.
Lawrence E. Griffin petitions for a writ of mandamus, seeking a coram nobis hearing challenging his 1981 conviction in the District of Columbia court system. This court does not have jurisdiction to review District of Columbia cases or cases in oth*955er federal circuits. See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983); Gurley v. Superior Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir.1969). Because we do not have jurisdiction to grant the requested relief, we deny the petition. We dispense with oral argument, because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.